—In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated July 13, 1983, which, after a hearing, inter alia, granted the application.
Judgment affirmed, with costs.
The finding that there had been no contact between appellant’s vehicle and a “hit-and-run” vehicle was based on a fair interpretation of the evidence presented at the hearing (Matter of Poggemeyer, 87 AD2d 822, 823). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.